

117 S343 IS: Fly Safe Canine COVID Detection Act of 2021
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 343IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Scott of Florida (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Transportation Security Administration to conduct a feasibility study on the use of canine units for COVID–19 detection at airports.1.Short titleThis Act may be cited as the Fly Safe Canine COVID Detection Act of 2021.2.Feasibility study on use of canine units to detect COVID–19 at airports(a)In generalThe Administrator of the Transportation Security Administration (in this section referred to as the Administrator), in consultation with the Secretary of Transportation, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Director of the Centers for Disease Control and Prevention, shall conduct a study to assess—(1)the feasibility of using canines to detect the presence of SARS–CoV–2, the virus that causes the coronavirus disease 2019 (commonly known as COVID–19), in individuals infected with the virus; (2)if using canines to detect the presence of SARS–CoV–2 is feasible, whether canine units could be used at airports to screen passengers, individuals accompanying passengers, crew members, and other individuals who pass through airports and airport security screening locations for SARS–CoV–2 infection; and(3)if using canine units to conduct screening described in paragraph (2) is feasible, how such screening would be implemented and what metrics would be used to monitor the efficacy of the screening. (b)Assessment of efficacy(1)In generalIn conducting the study required by subsection (a), the Administrator shall conduct a comprehensive review and analysis of SARS–CoV–2 detection solutions to determine the efficacy of canines to detect SARS–CoV–2 in individuals. (2)Use of reviewThe Administrator shall use the results of the review and analysis required by paragraph (1) to determine the biological detection capabilities of canines and to inform the operational factors and considerations necessary for the deployment of canine units at airports to detect SARS–CoV–2. (c)Additional elementsIn conducting the assessments required by subsections (a) and (b), the Administrator shall assess the following:(1)The probability of canines responding to the presence of SARS–CoV–2.(2)The specificity of response by canines to SARS–CoV–2 compared to their response to a pool of similar viruses and controls.(3)How close canine units must be to individuals to detect SARS–CoV–2 at a high sensitivity and specificity.(4)The effectiveness of canine units in detecting SARS–CoV–2 in symptomatic carriers compared to asymptomatic carriers.(5)Other valid measures to determine the efficacy of using canine units to screen for SARS–CoV–2 at airports, such as the accuracy of detection and the risks of false positives and false negatives.(6)Identification of training and policy gaps that are critical to be addressed before implementing a program to use canine units at airports to screen passengers, individuals accompanying passengers, crew members, and other individuals who pass through airports and airport security screening locations, for infection with SARS–CoV–2. (d)ConsiderationsIn conducting the study required by subsection (a), the Administrator shall consider the following:(1)Opportunities to leverage established, preexisting scientific information regarding detection of SARS–CoV–2 by canines.(2)Established programs in foreign countries related to detection of SARS–CoV–2 by canine units.(3)Detection approaches and solutions related to the optimization of detection of SARS–CoV–2 by canines.(4)Private industry approaches aimed to facilitate detection of SARS–CoV–2 using canine units.(e)Third-Party validation and verificationThe Administrator shall ensure that any screening solutions developed pursuant to the study required by subsection (a) undergo validation and ver­i­fi­ca­tion analysis by a third party with appropriate expertise to ensure accuracy of data obtained from the study.(f)Report requiredNot later than 120 days after the date of the enactment of this Act, the Administrator shall submit to Congress a report—(1)setting forth the results of the study required by subsection (a), including the assessments required by subsections (b) and (c); and (2)making a recommendation with respect to whether to proceed with implementing a program to use canine units at airports to screen passengers, individuals accompanying passengers, crew members, and other individuals who pass through airports and airport security screening locations, for infection with SARS–CoV–2.